FILED INCOURT OF APPEALS
                                                          12tfi Court of Appeals District




                                                                                               FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




                                                    \U
10/13/2015                                                           COANo. 12-13-00333-CR
WALKER, WILBERT                Tr. Ct. No. 12CR-115                                              PD-0592-15


Pursuant to Rule 69.4(a) T.R.A.P., the record is returned to the court of appeals.
                                                                                            Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *